CALOGERO, Chief Justice,
concurring and assigning reasons.
I concur in the majority’s decision dismissing plaintiffs’ suits without prejudice. Plaintiffs have not established that “good cause” existed for their failure to timely request service on the defendant, U Park System of Louisiana. I concur to point out that because the dismissal is without prejudice, plaintiffs’ original suits may interrupt prescription unless it can be shown that failure to timely request service of citation was due to bad faith for purposes of La.Rev.Stat. 9:5801.